DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “one or more actuation criteria” in line 3 which renders the scope of the claim indefinite as it is not clear what “actuation criteria” comprises. For the sake of examination, such limitation is examined with the broadest reasonable interpretation in the light of the specification: examples listed in para[0035] of the instant application. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hippe (US 2014/0328695 A1).
Regarding claim 1, Hippe (‘695) discloses a hydraulic power tool (fig3) comprising: 
a rivet squeezer 12 (para[0022]) comprising two opposing surfaces (fig4; a lower surface of an element 90 and an upper surface of an element 80);
a hydraulic cylinder 18 (para[0023],[0029]) configured to move the surfaces between an open position (fig6) and a compressed position (fig8); 
a hydraulic pump 14 (para[0022]) configured to provide hydraulic pressure to actuate the hydraulic cylinder 18 in a first direction (para[0063]; a direction B in fig4); and
an air tank 280,294 (para[0064]) configured to provide pneumatic pressure to actuate the hydraulic cylinder 18 in a second direction (para[0062],[0064]; a direction opposite to the direction B),
wherein actuation of the hydraulic cylinder 18 in the first direction causes the surfaces to move from the open position to the compressed position (figs6,8; para[0029],[0063]) and actuation of the hydraulic cylinder 18 in the second direction causes the surfaces to move from the compressed position to the open position (figs8,6; para[0029],[0035]).
Regarding claim 12, Hippe discloses the hydraulic power tool of claim 1, wherein the rivet squeezer further comprises a punch (an element 80 functions as a punch; fig4; para[0034]).
Regarding claim 13, Hippe discloses the hydraulic power tool of claim 1, wherein the rivet squeezer 12 further comprises a die (para[0039]).
Regarding claim 14, Hippe discloses the hydraulic power tool of claim 1, wherein the hydraulic cylinder 18 comprises a piston 52 (para[0029]), wherein hydraulic fluid is on side of the piston 52 (in a chamber 54 below the piston 52; para[0029]) and air is on the other side of the piston 52 (in a chamber 56 above the piston 52; para[0029]).
Regarding claim 15, Hippe discloses the hydraulic power tool of claim 14, wherein the hydraulic cylinder 18 moves the surfaces between the open position (fig6) and the compressed position (fig8) based on a pressure differential across the piston 52 (para[0029],[0062],[0063]).
Regarding claim 18¸ Hippe discloses the hydraulic power tool of claim 1, wherein the surfaces are disposed on a first arm 64 (fig4; para[0031]) and a second arm 20 (fig4; para[0023]), respectively, and wherein the first and second arms 64,20 face each other across a gap (fig4).
Regarding claim 19, Hippe discloses the hydraulic power tool of claim 18, wherein the first arm 64 is movable (para[0031]) and the second arm 20 is fixed (para[0036]).
Regarding claim 20, Hippe discloses the hydraulic power tool of claim 18, wherein the surfaces are disposed at respective ends of the first and second arms 64,20, and wherein the first and second arms 64,20 form a U shape or C shape (fig4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hippe (US 2014/0328695 A1) in view of Dear et al (5,634,264).
Regarding claim 2, Hippe (‘695) discloses the hydraulic power tool of claim 1, however, does not explicitly disclose an electronic actuation switch. Instead, Hippe discloses a use of a pneumatic actuation switch ([0062]). Dear et al (‘264) teaches that it is known to use an electrical actuation switch instead of pneumatic actuation switch (col.6 lines16-27; which actuates a solenoid valve) to actuate pneumatic/hydraulic intensifier (col.6 lines16-27) for a hydro-pneumatic rivet setting tool. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hippe to use an electronic actuation switch, as taught by Dear et al, as it is known to use an electrical actuation switch instead of pneumatic actuation switch (col.6 lines16-27) to actuate pneumatic/hydraulic intensifier (col.6 lines16-27).
Regarding claim 3, the combination of Hippe and Dear et al teaches the hydraulic power tool of claim 2, further comprising a solenoid valve configured to port hydraulic fluid to the hydraulic cylinder in response to the actuation of the electronic actuation switch (col.6 lines16-27; Dear et al).
Regarding claim 4, the combination of Hippe and Dear et al teaches the hydraulic power tool of claim 2, wherein actuation of the electronic actuation switch causes the hydraulic pump to provide hydraulic pressure in response to meeting one or more actuation criteria (Hippe, para[0062], having more air in the hydraulic cylinder than in the air tank).
Regarding claim 5¸ the combination of Hippe and Dear et al teaches the hydraulic power tool of claim 4. Hippe further discloses wherein the actuation criteria comprise an indication of the surfaces being in the open position (para[0062]).
Regarding claim 6¸ the combination of Hippe and Dear et al teaches the hydraulic power tool of claim 5. Hippe further discloses wherein the indication of the surfaces being in the open position comprises an indication of air pressure of the air tank being less than a predetermined pressure (para[0062], because more air is in the hydraulic cylinder than in the air tank). 

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hippe (US 2014/0328695 A1).
Regarding claim 7, Hippe (‘695) discloses the hydraulic power tool of claim 1, however, does not explicitly disclose that the hydraulic power tool weighs less than 30 kg. It is noted that para[0019] of the instant application states that the riveter “may” be light weight compared to typical riveters, such as 30 kg, 15 kg, or less and para[0038] and figure 13 of the instant application list examples of the weights: “less than 30 kg” is one example of the weights. Hippe discloses that those skilled in the art will appreciate that a smaller and more lightweight pump may be advantageous for hand-held applications (para[0077]) which leads to more lightweight hydraulic power tool. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hydraulic power tool of Hippe to weigh less than 30 kg, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II. A).
Regarding claim 8, Hippe (‘695) discloses the hydraulic power tool of claim 1, however, does not explicitly disclose that the hydraulic power tool weighs less than 15 kg. It is noted that para[0019] of the instant application states that the riveter “may” be light weight compared to typical riveters, such as 30 kg, 15 kg, or less and para[0038] and figure 13 of the instant application list examples of the weights: “less than 15 kg” is one example of the weights. Hippe discloses that those skilled in the art will appreciate that a smaller and more lightweight pump may be advantageous for hand-held applications (para[0077]) which leads to more lightweight hydraulic power tool. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hydraulic power tool of Hippe to weigh less than 15 kg, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II. A).
Regarding claim 9, Hippe (‘695) discloses the hydraulic power tool of claim 1, however, does not explicitly disclose that operation of the hydraulic power tool produces less than 70 decibels of noise. It is noted that para[0038] of the instant application states that “using air pressure to return the rivet squeezer to the open position, instead of using hydraulic pressure and/or a mechanical means, such as a spring, may reduce noise produced by operation of the riveter”. Para[0038] of the instant application further lists the examples of the noise levels, where “less than 70 decibels of noise” is one example of the noise level. Hippe discloses the hydraulic power tool using air pressure (para[0029],[0035],[0062]) to return the rivet squeezer to the open position (para[0029],[0035],[0062]), instead of using hydraulic pressure and/or a mechanical means, such as a spring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hydraulic power tool of Hippe to produce less than 70 decibels of noise, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II. A).
Regarding claim 10, Hippe (‘695) discloses the hydraulic power tool of claim 1, however, does not explicitly disclose that operation of the hydraulic power tool produces less than 62 decibels of noise. It is noted that para[0038] of the instant application states that “using air pressure to return the rivet squeezer to the open position, instead of using hydraulic pressure and/or a mechanical means, such as a spring, may reduce noise produced by operation of the riveter”. Para[0038] of the instant application further lists the examples of the noise levels, where “less than 62 decibels of noise” is one example of the noise level. Hippe discloses the hydraulic power tool using air pressure (para[0029],[0035],[0062]) to return the rivet squeezer to the open position (para[0029],[0035],[0062]), instead of using hydraulic pressure and/or a mechanical means, such as a spring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hydraulic power tool of Hippe to produce less than 62 decibels of noise, as where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II. A).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hippe (US 2014/0328695 A1) in view of Blacket et al (US 2016/0332215 A1).
Regarding claim 11, Hippe (‘695) discloses the hydraulic power tool of claim 1. Hippe does not explicitly disclose a use of a rivet die. However, Hippe discloses a use of a punch (an element 80 functions as a punch; fig4; para[0034]) and further discloses that the punch 80 may modify the length, shape, contour and/or smoothness of the working end of the shaft, as will be appreciated by those skilled in the arm (para[0034]). Blacket et al (‘215) teaches a use of a punch with a flush surface which engages with a rivet with a flush top surface (fig4A) and a punch with a bit which engages with a rivet with a bore portion (para[00249], fig24B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hippe to use a punch with a bit, as taught by Blacket et al, for the purpose of engaging a rivet with a bore portion.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hippe (US 2014/0328695 A1) in view of Frenken (US 2002/0148089 A1).
Regarding claims 16-17, Hippe (‘695) discloses the hydraulic power tool of claim 1, however does not explicitly disclose that the hydraulic pump 14 operates responsive to operation of an electric motor. Frenken (‘089) teaches that it is known to use an electric motor for operating a hydraulic pump (para[0036],[0037]; “an electric-motor-driven, hydraulic operating unit”) for a hydraulic power tool (abstract), wherein the electric motor is driven via a storage battery (para[0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hippe to use an electric motor powered by a battery to operate a hydraulic pump, as taught by Frenken, for the purpose of operating a hydraulic pump in a well-known manner. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723